Atkinson, J.
1. The ground of the motion for new trial based on alleged newly discovered evidence was not mentioned in the brief of counsel for the plaintiff in error, and will be treated as abandoned.
2. The only other errors claimed to have been committed upon the trial related to instructions to the jury, which were set out and error assigned thereon in the motion for new trial. While certain portions of the charge complained of were not entirely accurate, the inaccuracies were not of such character as to be hurtful to the plaintiff, against whom the verdict was rendered.
3. The verdict for the defendant was authorized by the evidence, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.